Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
DETAILED ACTION
1.	This action is responsive to communications: Application filed on May 2, 2019, and Drawings filed on May 2, 2019.
2.	Claims 1–20 are pending in this case. Claim 1, 9, 15 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 to 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 20, applicant claims the limitation of wherein the sensed efforts are received as multiple collections of effort metrics by an unknown number of persons. It is unclear what constitutes an unknown number persons. The limitation is extremely vague. It is unclear whether the number of person cannot be determined by the system at all or it just means “more than one persons”.  For the purpose of a compact prosecution the term will be examined as “more than one persons”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 9 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, Pub. No.: 2015/0081295A1, in view of Shirado, Pub. No.: 2010/0117978A1. 

With regard to claim 1:
Yun discloses A system comprising: an input to receive multiple sensed sounds (paragraph 29 to 31: “In FIG. 1, the mobile device 120 accesses the applications 122, 124, and 126 with different security levels in response to voice commands from the speaker 110. For example, the mobile device 120 may receive a voice command "BANKING" as an input sound from the speaker 110. The mobile device 120 may recognize the voice command as a command to access the banking application 122, which has a security level "1" indicating the highest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "1," the mobile device 120 verifies that the voice command is from the authorized user and accesses the banking application 122 for the speaker 110. In another example, when the mobile device 120 receives a voice command "PHOTO" as an input sound, the mobile device 120 may recognize the voice command as a command for accessing the photo application 124, which has a security level "3" indicating an intermediate security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "3," the mobile device 120 verifies that the voice command is from the authorized user and accesses the photo application 124. In addition, if a received input sound includes a voice command "CONTACT," the mobile device 120 may recognize the voice command as a command to access the contact application 126, which is associated with a security level "5." For example, the security level "5" may indicate a lowest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "5," the mobile device 120 verifies that the voice command is from the authorized user and accesses the contact application 126. ”); a memory device to store the received multiple sensed sounds and to store instructions (paragraph 37: “For use in recognizing voice commands for accessing applications, the storage unit 270 stores a voice command (e.g., target keyword) for each of the applications along with state information on a plurality of states associated with a plurality of portions of the voice command. In one embodiment, the storage unit 270 may store speech or acoustic model for recognizing a voice command The speech or acoustic model is a model representing speech characteristics of the voice command and may be a statistical model of such speech characteristics.”); and a processor coupled to the memory device to execute the instructions to perform operations (paragraph 32: “FIG. 2 illustrates a block diagram of an electronic device 200 configured to control access to a plurality of applications by adjusting threshold values of security levels for the applications in response to a voice command of a speaker, according to one embodiment of the present disclosure. The electronic device 200 includes a sound sensor 210, an I/O unit 220, a communication unit 230, a processor 240, and a storage unit 270. The electronic device 200 may be any suitable device equipped with a sound capturing and processing capability such as a mobile device, which may include a cellular phone, a smartphone, a laptop computer, personal computer, a tablet computer, a gaming device and a multimedia device, a smart television, a personal computer, etc.”) comprising: evaluating each sensed sound with respect to other sensed sounds by iteratively removing and adding each sensed sound from and to the multiple sensed sounds (paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”) and observing an evaluation sound for each sensed sound(paragraph 79: “After the sound samples in the speaker verification database 320 has been updated, the database updating unit 260 may update the statistical data of the speaker model 330. In one embodiment, the speaker model 330 may be updated with the confidence value of a newly added sound sample. For example, new statistical data of the speaker model 330 may be calculated based on the new sound sample and the previous statistical data. If an existing sound sample was removed to make room for a new sound sample, new statistical data may be calculated based on the removed sound sample, the new sound sample, and the previous statistical data. In some embodiments, a new sound sample may be weighted in proportional to the confidence value of the new sound sample.”); dynamically setting a threshold as a function of the evaluation effects (paragraph 82: “FIG. 11 illustrates a diagram of the speaker verification database 320 in which a threshold value for a security level of a new sound sample S_IN is adjusted in response to receiving the new sound sample S_IN, according to one embodiment of the present disclosure. In this embodiment, the new sound sample S_IN is added to the sound sample group 910 associated with the security level "1" according to its confidence value to update the speaker verification database 320. As described above, the speaker model 330 may then be updated based on the new sound sample S_IN in the speaker verification database 320.”); and classifying each sensed sound as a valid user sound, an irregular sound by the user, or an impostor sound as a function of the threshold (paragraph29: “In FIG. 1, the mobile device 120 accesses the applications 122, 124, and 126 with different security levels in response to voice commands from the speaker 110. For example, the mobile device 120 may receive a voice command "BANKING" as an input sound from the speaker 110. The mobile device 120 may recognize the voice command as a command to access the banking application 122, which has a security level "1" indicating the highest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "1," the mobile device 120 verifies that the voice command is from the authorized user and accesses the banking application 122 for the speaker 110.”). 
	Yun does not disclose the aspect wherein the sensed sounds are sensed effort. However Shirado discloses the aspect of mapping and classifying sensed efforts (paragraph 24 “According to another embodiment of the present invention, there is provided an information processing apparatus for performing information processing in accordance with a user operation. The apparatus includes a contact point detecting unit including tactile sensor groups attached to the main body of the information processing apparatus, the unit being configured to detect pressure information items and position information items in a plurality of contact points, a clustering unit configured to perform clustering on the contact points on the basis of information regarding pressure deviations and position deviations of the contact points based on the information items detected by the contact point detecting unit to form contact point groups each including contact points associated with each other as a touching behavior, a feature amount calculating unit configured to calculate N feature amounts from each contact point group, the feature amounts typifying a contact pattern, N being an integer of three or more, a mapping unit configured to provide an n-dimensional space for each touching behavior class intended to be identified, map an N-dimensional feature amount calculated from each contact point group onto each of the n-dimensional spaces for the respective touching behavior classes, and determine the presence or absence of each touching behavior on the basis of mapped positions in the corresponding space, a touching behavior determining unit configured to determine a single result of touching behavior recognition on each contact point group on the basis of transition data indicating results of determination regarding the presence or absence of each touching behavior on each contact point and priorities assigned to the respective touching behavior classes, and a control unit configured to control information processing on the basis of the result of touching behavior recognition determined by the touching behavior determining unit.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Shirado to Yun so the same method can be used for gesture input as well as audio input so the system can make an accurate determination of the user inputs whether the input is authentic, the system can update the input threshold overtime so the user authentication is up to date and provide the user with best protection. 	

With regard to claim 2:
Yun and Shirado disclose the system of claim 1, wherein the operations include adding valid sensed efforts to a cadence and habit model associated with a user (Yun paragraphs 69: “The speaker model updating unit 810 is configured to receive a new sound sample for the verified voice command and a confidence value determined for the new sound sample. The speaker model updating unit 810 then updates the sound samples 324 of the speaker verification database 320 by adding the new sound sample. In one embodiment, the sound samples 324 are mapped to associated security levels 316 based on their confidence values. For example, if a confidence value associated with the new sound sample is 9.1 and the threshold value of the security level "1" is 9.0, the new sound sample is mapped to the security level "1."”). 

With regard to claim 8:
Yun discloses A system comprising: an input to receive sensed efforts; a memory device to store the received sensed efforts and to store instructions (paragraph 29 to 31: “In FIG. 1, the mobile device 120 accesses the applications 122, 124, and 126 with different security levels in response to voice commands from the speaker 110. For example, the mobile device 120 may receive a voice command "BANKING" as an input sound from the speaker 110. The mobile device 120 may recognize the voice command as a command to access the banking application 122, which has a security level "1" indicating the highest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "1," the mobile device 120 verifies that the voice command is from the authorized user and accesses the banking application 122 for the speaker 110. In another example, when the mobile device 120 receives a voice command "PHOTO" as an input sound, the mobile device 120 may recognize the voice command as a command for accessing the photo application 124, which has a security level "3" indicating an intermediate security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "3," the mobile device 120 verifies that the voice command is from the authorized user and accesses the photo application 124. In addition, if a received input sound includes a voice command "CONTACT," the mobile device 120 may recognize the voice command as a command to access the contact application 126, which is associated with a security level "5." For example, the security level "5" may indicate a lowest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "5," the mobile device 120 verifies that the voice command is from the authorized user and accesses the contact application 126. ”); and a processor coupled to the memory device (paragraph 32: “FIG. 2 illustrates a block diagram of an electronic device 200 configured to control access to a plurality of applications by adjusting threshold values of security levels for the applications in response to a voice command of a speaker, according to one embodiment of the present disclosure. The electronic device 200 includes a sound sensor 210, an I/O unit 220, a communication unit 230, a processor 240, and a storage unit 270. The electronic device 200 may be any suitable device equipped with a sound capturing and processing capability such as a mobile device, which may include a cellular phone, a smartphone, a laptop computer, personal computer, a tablet computer, a gaming device and a multimedia device, a smart television, a personal computer, etc.”)  to execute the instructions to perform operations comprising: mapping each received sensed sound (paragraph 36: “”The speech detector 252 in the DSP 250 is configured to receive the portion of the input sound stream from the sound sensor 210. In one embodiment, the speech detector 252 may extract a plurality of sound features from the received portion and determine whether the extracted sound features are indicative of a sound of interest such as human speech by using any suitable sound classification method such as a Gaussian mixture model (GMM) based classifier, a neural network, a hidden Markov model (HMM), a graphical model, and a Support Vector Machine (SVM). If the received portion is determined to be a sound of interest, the speech detector 252 activates the voice activation unit 254 and the received portion and the remaining portion of the input sound stream are provided to the voice activation unit 254. In some other embodiments, the speech detector 252 may be omitted in the DSP 250. In this case, when the received input sound stream is greater in intensity than the threshold intensity, the sound sensor 210 activates the voice activation unit 254 and provides the received input sound stream directly to the voice activation unit 254); evaluating a new sensed sound with respect to potential clusters of previous sensed sounds by iteratively removing and adding each sensed sound from and to the previous sensed sounds (paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”) and observing an evaluation effect for each sensed sound (paragraph 79: “After the sound samples in the speaker verification database 320 has been updated, the database updating unit 260 may update the statistical data of the speaker model 330. In one embodiment, the speaker model 330 may be updated with the confidence value of a newly added sound sample. For example, new statistical data of the speaker model 330 may be calculated based on the new sound sample and the previous statistical data. If an existing sound sample was removed to make room for a new sound sample, new statistical data may be calculated based on the removed sound sample, the new sound sample, and the previous statistical data. In some embodiments, a new sound sample may be weighted in proportional to the confidence value of the new sound sample.”); and associating the new sensed sound with one or more potential clusters of previous sensed sounds as a function of the evaluation effect (paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”). 
Yun does not disclose the sensed sounds are sensed efforts, mapping each received sensed effort to an n-dimensional space. However Shirado discloses the aspect of mapping to an n-dimensional space and classifying sensed efforts (paragraph 24 “According to another embodiment of the present invention, there is provided an information processing apparatus for performing information processing in accordance with a user operation. The apparatus includes a contact point detecting unit including tactile sensor groups attached to the main body of the information processing apparatus, the unit being configured to detect pressure information items and position information items in a plurality of contact points, a clustering unit configured to perform clustering on the contact points on the basis of information regarding pressure deviations and position deviations of the contact points based on the information items detected by the contact point detecting unit to form contact point groups each including contact points associated with each other as a touching behavior, a feature amount calculating unit configured to calculate N feature amounts from each contact point group, the feature amounts typifying a contact pattern, N being an integer of three or more, a mapping unit configured to provide an n-dimensional space for each touching behavior class intended to be identified, map an N-dimensional feature amount calculated from each contact point group onto each of the n-dimensional spaces for the respective touching behavior classes, and determine the presence or absence of each touching behavior on the basis of mapped positions in the corresponding space, a touching behavior determining unit configured to determine a single result of touching behavior recognition on each contact point group on the basis of transition data indicating results of determination regarding the presence or absence of each touching behavior on each contact point and priorities assigned to the respective touching behavior classes, and a control unit configured to control information processing on the basis of the result of touching behavior recognition determined by the touching behavior determining unit.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Shirado to Yun so the same method can be used for gesture input as well as audio input so the system can make an accurate determination of the user inputs whether the input is authentic, the system can update the input threshold overtime so the user authentication is up to date and provide the user with best protection. 	

With regard to claim 9:
Yun and Shirado disclose the system of claim 8, wherein the operations include: adding the new sensed effort to one of the potential clusters of previous sensed efforts (Yun paragraphs 69: “The speaker model updating unit 810 is configured to receive a new sound sample for the verified voice command and a confidence value determined for the new sound sample. The speaker model updating unit 810 then updates the sound samples 324 of the speaker verification database 320 by adding the new sound sample. In one embodiment, the sound samples 324 are mapped to associated security levels 316 based on their confidence values. For example, if a confidence value associated with the new sound sample is 9.1 and the threshold value of the security level "1" is 9.0, the new sound sample is mapped to the security level "1."”); and designating one of the potential clusters as a cadence and habit model for a user (Yun paragraph 76 and 77: “The sound samples are assigned to the sound sample groups 910 to 950 based on their confidence values and the threshold values for the security levels "1" to "5." For example, a confidence value of a sound sample may be compared with threshold values for the security levels "1" to "5" to determine one or more security levels having threshold values less than the confidence value of the sound sample. The sound sample is then assigned to a sound sample group associated with a security level having the highest threshold value among the determined threshold values. For example, if a confidence value of a sound sample S3_2 is 6.3, the threshold values 5.0, 3.0, and 1.0 are determined to be less than the confidence value 6.3. The sound sample S3_2 is then assigned to the sound sample group 930 which is associated with the security level "3" having the highest threshold value 5.0 among the determined threshold values 5.0, 3.0, and 1.0.Initially, as shown in FIG. 4, the security levels and their initial threshold values are determined based on the sound samples of the authorized user and an unauthorized user. As voice commands are received and verified, the speaker verification database 320 then assigns sound samples for the verified voice commands to the sound sample groups 910, 920, 930, 940, and 950 based on their confidence values. In the speaker verification database 320, the sound sample groups 910, 920, 930, 940, and 950 include three sound samples (e.g., S1_1, S1_2, and S1_3), two sound samples (e.g., S2_1 and S2_2), four sound samples (e.g., S3_1, S3_2, S3_3, and S3_4), one sound sample (e.g., S4_1), and four sound samples (e.g., S5_1, S5_2, S5_3, and S5_4), respectively.”). 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, and in view of Shirado and further in view of Bi, Pub. No.: 2012/0268375A1. 

With regard to claim 3:
Yun and Shirado does not disclose the aspect wherein the operations include removing irregular and impostor sensed efforts from a cadence and habit model associated with a user. 
However Bi discloses the aspect wherein the operations include removing irregular and impostor sensed efforts from a cadence and habit model associated with a user (paragraph 95 and 96: “The method 80 continues at a block 126, in which one or more candidate gestures and corresponding confidence factors are determined using the sensor actuation data. For example, each gesture recognition template can be compared to the sensor actuation data after using DTW to account for a temporal variation between the sequences. The comparison of each gesture recognition template to the sensor actuation data can result in one or more potential gesture matches. Each potential gesture match can be assigned a confidence factor based on a similarity of the gesture recognition template to the sensor actuation data, and potential gesture matches of a sufficient confidence factor, such as a potential gesture match over a threshold confidence level, can be determined to be a candidate gesture. The candidate gestures and the corresponding confidence factors determined using each gesture recognition template can collective form a list of candidate gestures and confidence factors. In an ensuing block 128, false positives are removed. For example, removing false positive can include determining if the total number of actuated virtual sensors across one or more frames associated with the gesture exceeds a threshold and/or analyzing the number of actuated sensors in a geographical neighborhood of the actuated key to determine if there is sufficient likelihood that the recognized gesture has been incorrectly recognized. Removal of false positives can include removal of one or more candidate gestures from the list of candidate gestures using a global motion condition, a local motion condition, and/or one or more confidence factors. A candidate gesture having the highest confidence factor and that is not removed as being a false positive can be determined to be the recognized gesture. The method ends at 130. ”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Bi to Yun and Shirado so the irregular and impostor efforts are removed from the library so the system can accurately recognize authentic user input based on the stored efforts in the cadence and habit model, wherein the threshold are set accurately to correctly identify the authorized users and reduce user frustration. 

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, in view of Shirado and further in view of Hazan, Pub. No.: 2020/0050744A1.
With regard to claims 4 and 10:
Yun and Shirado do not disclose the system of claim 1, wherein evaluating each sensed effort includes using a Mahalanobis algorithm. 
However Hazan discloses the aspect where wherein evaluating each sensed effort includes using a Mahalanobis algorithm (paragraphs 36: “In one example, a user may be typing in a password into a text field of an application. The cursor locations cursor_1 is located after a first key is pressed or released and cursor_2 located after a second key is pressed or released then can be collected and used to extract features in the form: (cursor_1, cursor_2, combined_action): .DELTA.timestamp. For example, one extracted feature could be (0, 1, pp): 126, where 126 is the time in milliseconds to elapse from press to press of the first written key of a password as entered into a password field. In some examples, a feature can be extracted for each key that is entered into a username and/or password field. The extracted features can then be sent to a machine learning, anomaly detection, rule-based, or distance-based algorithm to authenticate or identify a user. For example, the extracted features may be sent along with one or more other features used to authenticate the user. For example, the one or more other features may include (0, 1, pp):126, (0, 1, pr):91, (1, 2, rr): 201. The machine learning algorithm can be, for example, a support vector machine (SVM), a naive Bayes classifier, or a random forest algorithm. SVMs are supervised learning models with associated learning algorithms that analyze data used for classification and regression analysis. Naive Bayes classifiers are a family of simple "probabilistic classifiers" based on applying Bayes' theorem with strong (naive) independence assumptions between the features. Random forests are an ensemble learning method for classification, regression and other tasks, that operate by constructing a multitude of decision trees at training time and outputting the class that is the mode of the classes (classification) or mean prediction (regression) of the individual trees. Example anomaly detection algorithms include the local outlier factor (LOF) algorithm, the one-class classification, and the Gaussian Mixture Model (GMM) classifier. For example, the LOF algorithm can find anomalous data points by measuring the local deviation of a given data point with respect to its neighbors. One-class classification can be used to identify objects of a specific class amongst all objects, by learning from a training set containing only the objects of that class. The GMM classifier is a supervised learning classification algorithm that can be used to classify a wide variety of N-dimensional signals. Distance-based algorithms can include the use of Manhattan distance, Mahalanobis distance algorithms. For example, the distance between two points in a grid based on a strictly horizontal and/or vertical path as opposed to the diagonal distance. The Manhattan distance is the simple sum of the horizontal and vertical components. The Mahalanobis distance a multi-dimensional generalization of the idea of measuring how many standard deviations away P is from the mean of D. The Mahalanobis distance is zero if P is at the mean of D, and grows as P moves away from the mean along each principal component axis.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Hazan to Yun and Shirado to use Mahalanobis algorithm to take account the corrections of the data set to more accurately determine what the threshold need to be set to correctly authenticate user without having threshold that would cause user frustration. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, and in view of Shirado. And further in view of Tippett et al., Pub. No.: 2014/0310764A1.  
With regard to claim 5:
Yun and Shirado do not disclose the system of claim 1, wherein evaluating each sensed effort includes mapping each effort to an n-dimensional Euclidean space.
However Tippett discloses the aspect wherein evaluating each sensed effort includes mapping each effort to an n-dimensional Euclidean space. (paragraph 48: “In another embodiment, the platform 119 adopts the model to define each gesture as an n-dimensional vector that combines shape information, one or more movement trajectories of one or more body parts as well as the relevant timing information. The movement trajectories are recorded with associated spatial transformation parameters, such as translation, rotation, scaling/depth variations etc. of one or more body parts. The platform 119 can also establishes a gesture database and determine error tolerance, so as to reach desired recognition accuracy.”). It would have been obvious to one of ordinary skill in the art, .

Claim 6 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, Pub. No.: 2015/0081295A1, in view of Shirado, and further in view of Bulzacki et al., Pub. No.: 2017/0236372A1. 

With to claim 6:
Yun and Shirado disclose the system of claim 1, wherein the input is structured to receive multiple sensed efforts from user (Yun paragraph 29 to 31: “In FIG. 1, the mobile device 120 accesses the applications 122, 124, and 126 with different security levels in response to voice commands from the speaker 110. For example, the mobile device 120 may receive a voice command "BANKING" as an input sound from the speaker 110. The mobile device 120 may recognize the voice command as a command to access the banking application 122, which has a security level "1" indicating the highest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "1," the mobile device 120 verifies that the voice command is from the authorized user and accesses the banking application 122 for the speaker 110. In another example, when the mobile device 120 receives a voice command "PHOTO" as an input sound, the mobile device 120 may recognize the voice command as a command for accessing the photo application 124, which has a security level "3" indicating an intermediate security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "3," the mobile device 120 verifies that the voice command is from the authorized user and accesses the photo application 124. In addition, if a received input sound includes a voice command "CONTACT," the mobile device 120 may recognize the voice command as a command to access the contact application 126, which is associated with a security level "5." For example, the security level "5" may indicate a lowest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "5," the mobile device 120 verifies that the voice command is from the authorized user and accesses the contact application 126. ”) and the operations include: evaluating each sensed effort of the multiple sensed efforts with respect to other sensed efforts by iteratively removing and adding each sensed effort from and to the multiple sensed efforts (Yun paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”) and observing an evaluation effect for each sensed effort (Yun paragraph 79: “After the sound samples in the speaker verification database 320 has been updated, the database updating unit 260 may update the statistical data of the speaker model 330. In one embodiment, the speaker model 330 may be updated with the confidence value of a newly added sound sample. For example, new statistical data of the speaker model 330 may be calculated based on the new sound sample and the previous statistical data. If an existing sound sample was removed to make room for a new sound sample, new statistical data may be calculated based on the removed sound sample, the new sound sample, and the previous statistical data. In some embodiments, a new sound sample may be weighted in proportional to the confidence value of the new sound sample.”); dynamically setting a threshold for each of the multiple sensed efforts from multiple users as a function of the evaluation effect (Yun paragraph 82: “FIG. 11 illustrates a diagram of the speaker verification database 320 in which a threshold value for a security level of a new sound sample S_IN is adjusted in response to receiving the new sound sample S_IN, according to one embodiment of the present disclosure. In this embodiment, the new sound sample S_IN is added to the sound sample group 910 associated with the security level "1" according to its confidence value to update the speaker verification database 320. As described above, the speaker model 330 may then be updated based on the new sound sample S_IN in the speaker verification database 320.”); and classifying each sensed effort as a valid user effort or an irregular user effort as a function of the thresholds (Yun The sensed effort is classified as valid user effort because it passed the threshold paragraph 29: “In FIG. 1, the mobile device 120 accesses the applications 122, 124, and 126 with different security levels in response to voice commands from the speaker 110. For example, the mobile device 120 may receive a voice command "BANKING" as an input sound from the speaker 110. The mobile device 120 may recognize the voice command as a command to access the banking application 122, which has a security level "1" indicating the highest security level. In this case, if a confidence value for the voice command is determined to be higher than a threshold value associated with the security level "1," the mobile device 120 verifies that the voice command is from the authorized user and accesses the banking application 122 for the speaker 110.”). 
Yun and Shirado does not disclose the aspect wherein the input is structured to receive multiple sensed efforts from multiple users, However Bulzacki discloses the aspect wherein the input is structured to receive multiple sensed efforts from multiple users (paragraph 144: “Embodiments described herein may identify gestures of players using a variety of gesture recognition techniques. By way of illustrative overview, systems, devices and methods described may implement techniques for identifying a gesture using gesture data. A classifier of a gesture recognition system may receive a frame comprising a set of gesture data points identifying locations of body parts of a player or other subject. The classifier may determine that a subset of the set of gesture data points is sufficient to recognize a first gesture. The subset may be stored into a database in reference to the first gesture. A recognizer may receive a new frame of new gesture data points identifying locations of body parts of a new player or other subject. The recognizer may recognize that the gesture of the new player corresponds to the first gesture responsive to comparing at least one new gesture data point from the new frame to at least one gesture data point of the subset. Crowd sourced techniques may be used to collect and process gesture data from different types of users.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Perez to Yun and Shirado so the system can be used to authenticate multiple user and wherein the system would have bigger dataset to more accurately determine the threshold in order to correctly authenticate user without having threshold that would cause user frustration.

Claims 20 and 23, 25 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, Pub. No.: 2015/0081295A1, in view of Bulzacki et al., Pub. No.: 2017/0236372A1. 
With regard to claim 20:
Yun discloses A system comprising: an input to receive multiple sensed sounds (paragraph 37: “For use in recognizing voice commands for accessing applications, the storage unit 270 stores a voice command (e.g., target keyword) for each of the applications along with state information on a plurality of states associated with a plurality of portions of the voice command. In one embodiment, the storage unit 270 may store speech or acoustic model for recognizing a voice command The speech or acoustic model is a model representing speech characteristics of the voice command and may be a statistical model of such speech characteristics.”); a memory device to store the received sensed sounds and to store instructions; and a processor coupled to the memory device to execute the instructions (paragraph 32: “FIG. 2 illustrates a block diagram of an electronic device 200 configured to control access to a plurality of applications by adjusting threshold values of security levels for the applications in response to a voice command of a speaker, according to one embodiment of the present disclosure. The electronic device 200 includes a sound sensor 210, an I/O unit 220, a communication unit 230, a processor 240, and a storage unit 270. The electronic device 200 may be any suitable device equipped with a sound capturing and processing capability such as a mobile device, which may include a cellular phone, a smartphone, a laptop computer, personal computer, a tablet computer, a gaming device and a multimedia device, a smart television, a personal computer, etc.”) to perform operations comprising: evaluating each sensed sound with respect to other sensed sounds (paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”), wherein the sensed sounds are received as multiple collections of effort metrics (paragraph 76 and 77: “The sound samples are assigned to the sound sample groups 910 to 950 based on their confidence values and the threshold values for the security levels "1" to "5." For example, a confidence value of a sound sample may be compared with threshold values for the security levels "1" to "5" to determine one or more security levels having threshold values less than the confidence value of the sound sample. The sound sample is then assigned to a sound sample group associated with a security level having the highest threshold value among the determined threshold values. For example, if a confidence value of a sound sample S3_2 is 6.3, the threshold values 5.0, 3.0, and 1.0 are determined to be less than the confidence value 6.3. The sound sample S3_2 is then assigned to the sound sample group 930 which is associated with the security level "3" having the highest threshold value 5.0 among the determined threshold values 5.0, 3.0, and 1.0.Initially, as shown in FIG. 4, the security levels and their initial threshold values are determined based on the sound samples of the authorized user and an unauthorized user. As voice commands are received and verified, the speaker verification database 320 then assigns sound samples for the verified voice commands to the sound sample groups 910, 920, 930, 940, and 950 based on their confidence values. In the speaker verification database 320, the sound sample groups 910, 920, 930, 940, and 950 include three sound samples (e.g., S1_1, S1_2, and S1_3), two sound samples (e.g., S2_1 and S2_2), four sound samples (e.g., S3_1, S3_2, S3_3, and S3_4), one sound sample (e.g., S4_1), and four sound samples (e.g., S5_1, S5_2, S5_3, and S5_4), respectively.”), by iteratively removing and adding each sensed sound from and to the multiple sensed sounds  (paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”)and observing an evaluation effect for each sensed sound(paragraph 79: “After the sound samples in the speaker verification database 320 has been updated, the database updating unit 260 may update the statistical data of the speaker model 330. In one embodiment, the speaker model 330 may be updated with the confidence value of a newly added sound sample. For example, new statistical data of the speaker model 330 may be calculated based on the new sound sample and the previous statistical data. If an existing sound sample was removed to make room for a new sound sample, new statistical data may be calculated based on the removed sound sample, the new sound sample, and the previous statistical data. In some embodiments, a new sound sample may be weighted in proportional to the confidence value of the new sound sample.”); dynamically setting a threshold as a function of the evaluation effect (paragraph 82: “FIG. 11 illustrates a diagram of the speaker verification database 320 in which a threshold value for a security level of a new sound sample S_IN is adjusted in response to receiving the new sound sample S_IN, according to one embodiment of the present disclosure. In this embodiment, the new sound sample S_IN is added to the sound sample group 910 associated with the security level "1" according to its confidence value to update the speaker verification database 320. As described above, the speaker model 330 may then be updated based on the new sound sample S_IN in the speaker verification database 320.”);  and mapping each sensed effort against one or more of multiple clusters of user sounds as a function of the threshold to detect a single user across the multiple collections (paragraph 82 and 83: “FIG. 11 illustrates a diagram of the speaker verification database 320 in which a threshold value for a security level of a new sound sample S_IN is adjusted in response to receiving the new sound sample S_IN, according to one embodiment of the present disclosure. In this embodiment, the new sound sample S_IN is added to the sound sample group 910 associated with the security level "1" according to its confidence value to update the speaker verification database 320. As described above, the speaker model 330 may then be updated based on the new sound sample S_IN in the speaker verification database 320.After the speaker model 330 is updated, the database updating unit 260 updates a threshold value 9.0 associated with the sound sample group 910 for the security level "1" that includes the new sound sample S_IN. In this case, the confidence values for the sound samples (e.g., S1_1, S1_2, S1_3, and S_IN) in the sound sample group 910 associated with the security level "1" are re-calculated using the updated speaker model 330. A minimum confidence value among the re-calculated confidence values may then be selected as a new threshold value for the security level "1." Thus, if the previously set threshold value of 9.0 for the security level "1" is different from the minimum confidence value, the threshold value may be adjusted to the minimum confidence value as indicated by an arrow in FIG. 11.
.”). 
Yun does not disclose the aspect wherein the sensed sounds are sensed effort, the sensed efforts are received as multiple collections of effort metrics by an unknown number of persons. 
However Bulzacki discloses the aspect wherein the sensed sounds are sensed effort, the sensed efforts are received as multiple collections of effort metrics by an unknown number of persons (paragraph 144: “Embodiments described herein may identify gestures of players using a variety of gesture recognition techniques. By way of illustrative overview, systems, devices and methods described may implement techniques for identifying a gesture using gesture data. A classifier of a gesture recognition system may receive a frame comprising a set of gesture data points identifying locations of body parts of a player or other subject. The classifier may determine that a subset of the set of gesture data points is sufficient to recognize a first gesture. The subset may be stored into a database in reference to the first gesture. A recognizer may receive a new frame of new gesture data points identifying locations of body parts of a new player or other subject. The recognizer may recognize that the gesture of the new player corresponds to the first gesture responsive to comparing at least one new gesture data point from the new frame to at least one gesture data point of the subset. Crowd sourced techniques may be used to collect and process gesture data from different types of users.”) It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Bulzacki to Yun so the same method can be used for gesture input as well as audio input so the system can make an accurate determination of the user inputs whether the input is authentic, and so inputs from different user can be used to determine effort metrics and setup the threshold to get more samples that would best represent the thresholds that are suitable for user inputs.  

With regard to claim 23:
(Yun paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”). 

With regard to claim 25:
Yun and Bulzacki disclose The system of claim 20, wherein the operations include using machine learning and artificial intelligence engines to develop independent rules about regular and anomalous human effort metrics specific to a single individual represented in the collections to derive a new human effort metrics (Yun paragraph 78: “When a new sound sample and its confidence value for a verified voice command is received, a sound sample group is determined based on the confidence value of the new sound sample. The new sound sample will then be added to the determined sound sample group. For example, if a new sound sample S_IN with a confidence value of 8.2 is received, the new sound sample is added to the sound sample group 920 of the security level "2" with the threshold value of 7.0. If a sound sample group is full as in the cases of sound sample groups 930 and 950, an existing sound sample may be removed for adding a new sound sample. In such an event, existing sound samples may be removed on a first-in and first-out basis. For instance, when a new sound sample (e.g., S3_5) is to be added to the sound sample group 930 having a maximum of four sound samples S3_1 to S3_4, the first sound sample S3_1 may be removed and the new sound sample may be added to the sound sample group 930.”). 


Claims 21, 22 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, Pub. No.: 2015/0081295A1, in view of Bulzacki et al., Pub. No.: 2017/0236372A1, and further in view of Tippett. 
With regard to claim 21:

However Tippett discloses the aspect wherein wherein mapping is performed using one or more of Pearson product moment correlation coefficients, geospatial, ellipsoidal, and multidimensional effort metrics technologies, including Mahalanobis distance, Bhattacharyya distance, Cook's distance, Minkowski's distance, Random Sample Consensus, barycentricity, and outlier analysis statistical techniques. (paragraph 48: “In another embodiment, the platform 119 adopts the model to define each gesture as an n-dimensional vector that combines shape information, one or more movement trajectories of one or more body parts as well as the relevant timing information. The movement trajectories are recorded with associated spatial transformation parameters, such as translation, rotation, scaling/depth variations etc. of one or more body parts. The platform 119 can also establishes a gesture database and determine error tolerance, so as to reach desired recognition accuracy..”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Tippett to Yun and Bulzacki to n-dimensional multidimensional effort metrics to accurately determine and evaluate the user efforts in order to set accurate threshold in order to correctly authenticate user without having threshold that would cause user frustration.


Yun and Bulzacki and Tippett disclose The system of claim 20, wherein evaluating each sensed effort includes mapping each effort to an n-dimensional Euclidean space (Tippett paragraph 48: “In another embodiment, the platform 119 adopts the model to define each gesture as an n-dimensional vector that combines shape information, one or more movement trajectories of one or more body parts as well as the relevant timing information. The movement trajectories are recorded with associated spatial transformation parameters, such as translation, rotation, scaling/depth variations etc. of one or more body parts. The platform 119 can also establishes a gesture database and determine error tolerance, so as to reach desired recognition accuracy..”).


Claim 24 is/are rejected is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun, Pub. No.: 2015/0081295A1, in view of Bulzacki et al., Pub. No.: 2017/0236372A1, and further in view of Clement et al., Pub. No.: 2017/0329515A1. 
With regard to claim 24:
Yun and Bulzacki do not disclose the aspect wherein The system of claim 20, wherein mapping each sensed effort includes identifying abnormalities that may not belong to the effort metrics produced by a specific person. 
However Clement discloses the aspect wherein mapping each sensed effort includes identifying abnormalities that may not belong to the effort metrics produced by  (paragraph 73: “ In one non-limiting example, if the user leans onto a virtual keyboard or virtual menu, the system 200 may suppress any and all keystrokes or menu selections, based on determining the angle of the input is atypical (e.g., not meant to provide input/accidental selection/misguided selection) or otherwise in contrast to expected input movement associated with the keyboard, menu, and/or virtual object. In some implementations, the system 200 may suppress keystrokes or input based on determining that the input is atypical according to known behavior or settings configured for the user performing the input. One of the technical effects and advantages of suppressing keystrokes according to the above is that input by a user indicating keystrokes can be determined with higher accuracy when the user performs movements and/or gestures that are unrelated to input indicating keystrokes, such as tremble or inadvertent movement and/or gesture.”). It would have being obvious to one of ordinary skill in the art, at the time the filing was made to apply Clement to Yun and Bulzacki so the system can determine whether the sensed effort is from the user to prevent unintentional input and to prevent intruders from gaining unauthorized entrance to the user’s device. 

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ataee, Pub. No.: 20150370333, published on No. 4, 2004, methods adapt established concepts from natural language processing for use in gesture identification algorithms. 

Delean, Pub. No.: US 2014/0267009A1, The present document describes a method for authenticating a user into a system using gestures. The user may draw the gesture on a touch sensitive device (e.g. touchpad), or make the gesture in the air in front of a camera. In the touchpad embodiment, the trajectory defined by the gesture is received ready from the touchpad. In the camera embodiment, the trajectory is built by analyzing the images of an image stream to find a hand (or another subject i.e. meta-subject).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179